Citation Nr: 0940099	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased initial disability rating for 
degenerative joint disease of the lumbosacral spine with 
lumbar disc disease and radiculopathy on left leg, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1982 to 
March 1988, from June 12, 1997, to June 29, 1997, and from 
August 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2006, a statement of the case was issued in June 2007, and a 
substantive appeal was received in July 2007.  The Veteran 
testified at a personal hearing at the RO in October 2007.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the 
lumbosacral spine with lumbar disc disease and radiculopathy 
on left leg was manifested during the Veteran's active duty 
service.

2.  The Veteran's degenerative joint disease of the 
lumbosacral spine with lumbar disc disease and radiculopathy 
on left leg is manifested by combined range of motion of the 
thoracolumbar spine greater than 120 degrees, and by muscle 
spasm, guarding, and localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, but is not 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 




CONCLUSIONS OF LAW

1.  The Veteran's degenerative joint disease of the 
lumbosacral spine with lumbar disc disease and radiculopathy 
on left leg was incurred in, rather than aggravated by, the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

2.  The criteria for a disability rating of 10 percent 
disabling, but no higher for degenerative joint disease of 
the lumbosacral spine with lumbar disc disease and 
radiculopathy on left leg have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
Part 4, 4.7, 4.71a, Diagnostic Code 5237 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2005 prior to the initial unfavorable 
decision in November 2005.

Since the appellate issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which the March 2005 
VCAA letter was duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003); see also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Court has held 
that in a claim for an increased initial evaluation after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is 
not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
The VCAA letter notified the Veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

In addition, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records, VA examination 
reports, and lay evidence.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in September 2005 
and February 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected degenerative joint disease 
of the lumbosacral spine with lumbar disc disease and 
radiculopathy on left leg, hereinafter "low back 
disability," warrants a higher disability rating.  The 
Veteran also contends that he should not be service connected 
on the basis of aggravation of a pre-existing disability, but 
rather should be directly service connected.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Code 5237.  
38 C.F.R. § 4.71a, Diagnostic Code 5237. This regulatory 
provision addresses lumbosacral or cervical strain and 
directs the rater to the General Rating Formula for Diseases 
and Injuries of the Spine.  Under this regulatory provision 
the thoracolumbar spine is rated as follows:

Unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent 
disability rating.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent disability 
rating.  

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of 
the height warrants a 10 percent disability 
rating.  

Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under 
an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted. 
 
Note (4): Round each range of motion measurement 
to the nearest five degrees. 
 
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis. 
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Factual Background

Service treatment records show that the Veteran complained of 
low back pain while on active duty service in July 1985.  The 
report showed that the Veteran strained his lower back while 
lifting weights, which was also aggravated by his lifting and 
placing seats into C-141.  At that time he had no history of 
back problems.  The Veteran complained of low back pain into 
August 1985 and was placed on a limited physical profile.  

Post-service, the Veteran was afforded a VA examination in 
September 2005.  At that time, the Veteran reported low back 
pain for the previous twelve years.  The Veteran noted that 
the pain was not the result of any trauma or injury, however 
he did heavy lifting in his job as a full-time air technician 
in the Air National Guard.  The Veteran stated that his pain 
was primarily on the left side of his lumbar back with 
associated muscle tightening reported in his upper back.  He 
had no weakness, sensory changes, or bowel and bladder 
symptoms.  He experienced no radiation, except on rare 
occasions when he would have radiation of the pain into the 
left posterior leg to the calf and ankle with some mild left 
foot sensory changes.  He could not recall the last episode.  
The pain was described as usually a chronic ache or soreness 
on a daily basis, with occasional sharp pain.  The pain 
worsens with standing and repeated bending or stooping.  The 
Veteran experiences muscle stiffness in the morning, which is 
improved with stretching exercises.  He is on no medical 
therapy, except for Ibuprofen with his occasional flares, 
which occur approximately once every three months.  The 
Veteran walked without an assistive device and can walk 
several miles, after which he needs to do stretching 
exercises.  He has had no falls or unsteadiness.  He was able 
to perform all activities of daily living without difficulty, 
but limited his activities at work.  During a flare-up he is 
unable to lift, climb, or perform prolonged stooping, 
bending, or standing.  Without a flare-up, he is able to 
stand for about 15 minutes before requiring stretching 
exercises and he remains cautious when lifting, bending, and 
stooping; however, it does not curtail his usual activities.  

At the examination, the Veteran reported that his back 
symptoms have limited him at work.  He stated on his 
questionnaire that he missed one week of work in the last 12 
months due to his back disability.  The examiner noted that 
there was no history of an incapacitating episode requiring 
bedrest prescribed by a physician.  Upon physical 
examination, the Veteran had a normal gait with  a narrow 
base and walked without assistive device.  The spine and 
posture were normal with normal lumbar lordosis.  The 
examiner noted no pain upon palpation of the spine and the 
paraspinal muscles, which are without evidence of spasm.  
Range of motion of the thoracolumbar spine was flexion to 90 
degrees, extension to 25 degrees, bilateral lateral flexion 
to 25 degrees and bilateral lateral rotation to 30 degrees.  
There was no tenderness on palpation of the sciatic notch.  
With repetitive movement, the examiner did not find 
additional limitation in the range of motion by pain, 
fatigue, weakness, or lack of endurance.  In the event of a 
flare, the examiner felt he could not speculate as to what 
additional range of motion would be lost when limited by 
pain, fatigue, weakness, or lack of endurance.  Neurological 
examination revealed normal strength on confrontational 
testing.  He was able to walk on his heels and toes and had 
no pronator drift.  His deep tendon reflexes were normal and 
bilaterally symmetric.  The Veteran had no Babinski's sign 
nor bowel or bladder symptoms.  A magnetic resonance imaging 
(MRI) report dated January 2003 showed an L5-S1 mild annular 
disc bulge and mild-to-moderate left lateral recess at the 
origin of the central left S1 nerve root.  At L4-5 there was 
mild facet arthropathy resulting in mild encroachment on the 
lateral recesses bilaterally.  The examiner also noted mild-
to-moderate degenerative changes.  He diagnosed the Veteran 
with degenerative joint disease of the lumbosacral spine.  
The examiner opined that it is at least as likely as not that 
the Veteran's back pain and degenerative disease is related 
to his time in the military service. 

A VA treatment record dated November 2006 noted chronic 
recurrent low back pain.  It reported the onset to be 1983 
while in military service with recurrent low back pain 
following heavy strains and lifting.  The Veteran then 
experienced recurrent injuries and flare-ups during and after 
his military service.  At that time, the examiner noted 
chronic low grade back pain that worsens during certain 
activities.  He noted tightness in the low back and some S1 
radicular symptoms, which the Veteran reported as weakness in 
his calf.  He had seen physical therapy regularly.  Previous 
MRIs showed some degenerative disc disease at the L5 area.  

The evidence also shows private chiropractic treatment from 
November 2005 to November 2007.  The chiropractor noted 
generalized low back pain among several problems.  

The Veteran was afforded another VA examination in February 
2008.  At that time, the Veteran recalled injuring his back 
the first time while in the military, around 1984.  He 
reported chiropractic treatment, which was effective.  The 
examiner noted a back injury in 1983 and 2002.  The Veteran 
has not seen a doctor or received treatment since 2006.  The 
Veteran complained of pain in his lower back, but no numbness 
or other symptoms in the legs.  Upon examination, the Veteran 
appeared well-muscled.  He does work out but does not do any 
type of aerobic exercises.  He had some localized tenderness 
at T4 from another incident.  The examiner noted no lumbar 
tenderness, no hypertonicity, no spasm, and no SI joint or 
greater trochanteric tenderness.  Lumbar flexion was 
repetitively measured to 90 degrees.  The examiner noted no 
increase in pain upon repetition.  His flexion was to 90 
degrees, extension to 30 degrees, lateral bending bilaterally 
to 25 degrees, and seated rotation bilaterally to 35 degrees.  
There was no atrophy in the lower extremities.  Motor 
strength was 5/5.  He had strong hip flexors, abductors, 
adductors, flexors, extensors, and internal and external 
rotators.  Knee flexors and extensors, ankle dorsiflexors, 
plantar flexors, inverters, and everters were also strong.  
In a seated position he had negative seated straight leg 
raising.  In the spine position he has negative supine 
straight leg raising at 75 degrees right and left.  He felt 
hamstring tightness.  The examiner reviewed a January 2003 
MRI.  He had herniated discs at L4-5 with a frank bulge at 
L4-5.  There was encroachment on the thecal sac at L5-S1.  
The examiner also looked at the facet and did not see a great 
deal of spondylosis.  He diagnosed the Veteran with lumbar 
degenerative disc disease L4-5 and L5-S1.  He noted no 
current signs of radiculopathy and no reported flare-ups.  
The examiner added that he did do repetitive motion testing 
and found no incapacitating flare-ups.  The Veteran is 
careful during work activities, but he has not had any 
restriction of activities of daily living or work during 
employment.  He did not use assistive devices and was not 
using any medication for pain.  The Veteran does his own back 
stretching exercises.  

Service Connection

The Veteran contends that his degenerative disc disease 
should not be service connected on the basis of aggravation 
of a pre-existing disability, but rather should be directly 
service connected.  The Board agrees with the Veteran's 
contention. 

The record shows evidence of a low back injury while in 
service in July 1985.  The Veteran was subsequently placed on 
limited duty.  The Veteran has asserted that his back has 
consistently caused difficulties for him since that time.  In 
addition, the VA examiner in September 2005 stated that the 
Veteran's degenerative joint disease of the lumbosacral spine 
is at least as likely as not related to his time in the 
military.  The examiner did not state that the Veteran's 
disability was solely related to his final period of active 
military service nor did he mention any disability prior to 
that military service.  Rather, the examiner stated that it 
was directly related to service.  

It is firmly held that questions of medical causation must be 
addressed by medical personnel.  The Veteran, his 
representative, the RO, and the Board are not shown to be 
competent to offer such a medical opinion.  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
rater may not contradict statements of medical causation or 
etiology given by a qualified medical examiner without other 
opposing competent medical evidence.  Here, the rating 
officer determined that the Veteran's low back disability was 
not related to his first period of active service, in direct 
conflict with the examiner's opinion and without any medical 
evidence to support his conclusion.  Therefore, the Board 
finds that the Veteran's degenerative disc disease of the 
lumbar spine should be directly service connected without any 
deduction for pre-existing disability.  

Increased Rating

The rating decision granted the Veteran a 10 percent 
disability rating, but then deducted 10 percent for the 
Veteran's pre-existing disability.  As the Board has found 
that the Veteran should be directly service connected, the 
Veteran's low back disability is automatically rated at 10 
percent disabling.  Therefore, the Board will address whether 
the Veteran is entitled to a disability rating in excess of 
10 percent.  

To receive a rating in excess of 10 percent disabling for a 
low back disability under the General Rating Formula for 
Diseases and Injuries of the Spine, the evidence must show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a.

The Veteran's range of motion was measured at flexion to 90 
degrees, extension to 25 degrees, bilateral lateral flexion 
to 25 degrees and bilateral lateral rotation to 30 degrees in 
September 2005 and at flexion to 90 degrees, extension to 30 
degrees, lateral bending bilaterally to 25 degrees, and 
seated rotation bilaterally to 35 degrees in February 2008.  
The total range of motion in September 2005 was 225 degrees 
and in February 2005 was 240 degrees.  At no point in time 
was the Veteran's forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.

In addition, in September 2005 the examiner noted that the 
Veteran had a normal gait with a narrow base and walked 
without assistive device.  The examiner also reported that 
the Veteran's spine and posture were normal with normal 
lumbar lordosis.  The February 2008 VA examiner reviewed a 
previous MRI and noted that he did not see a great deal of 
spondylosis.  The remainder of the record is silent as to any 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

As the evidence does not show forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, entitlement to a disability 
rating in excess of 10 percent disabling is not warranted.  

In addition, VA regulations set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  A higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca, 8 Vet. App. at 206.  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.  With repetitive movement, the September 2005 
examiner did not find additional limitation in the range of 
motion by pain, fatigue, weakness, or lack of endurance.  In 
the event of a flare, the examiner felt he could not 
speculate as to what additional range of motion would be lost 
when limited by pain, fatigue, weakness, or lack of 
endurance.  In addition in February 2008, lumbar flexion was 
repetitively measured to 90 degrees.  The Board acknowledges 
that the Veteran reported worsening symptomatology with 
repetitive bending and stooping, but upon physical 
examination additional limitation did not appear to a degree 
requiring an additional disability rating.  

A separate neurological rating for the lumbar spine does not 
apply.  The September 2005 VA examination report noted no 
complaints of weakness, sensory changes, or bowel and bladder 
symptoms.  While the Veteran noted occasional radiation to 
the left leg with mild left foot sensory changes, 
neurological examination showed normal strength testing.  He 
was able to walk on his heels and toes and deep tendon 
reflexes were normal and bilaterally symmetric.  The February 
2008 VA examination report showed no current signs of 
radiculopathy.  

These findings do not warrant any separate neurological 
rating, as permitted under the diagnostic criteria for the 
spine.

The Board must also consider other applicable Diagnostic 
Codes.  Diagnostic Code 5242 for degenerative arthritis of 
the spine refers to  Diagnostic Code 5003 for degenerative 
arthritis; however, Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the Veteran should be rated at 10 percent disabling 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and 20 percent 
disabling with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

To receive a higher disability rating under Diagnostic Code 
5254, the evidence must show x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  The 
thoracolumbar spine is considered as one joint group.  In 
addition the evidence fails to show occasional incapacitating 
exacerbations.  The Veteran stated on a September 2005 
questionnaire that he missed one week of work in the last 12 
months due to his back disability.  The examiner noted that 
there was no history of an incapacitating episode requiring 
bedrest prescribed by a physician.  The February 2008 
examiner noted that Veteran is careful during work 
activities, but that he has not had any restriction of 
activities of daily living or work during employment.  As 
such, the Board finds that the evidence fails to show 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

Under Diagnostic Code 5243, Intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.25 (combined ratings table).  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

To receive a disability rating in excess of 10 percent 
disabling under Diagnostic Code 5243, the evidence must show 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  The 
Board notes that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Again, the Veteran reported 
missing one week of work in the year prior to the September 
2005 examination.  He did not indicate, nor does the medical 
evidence show, that he received treatment and was prescribed 
bedrest during that time.  As stated above, the September 
2005 examiner noted that there was no history of an 
incapacitating episode requiring bedrest prescribed by a 
physician.  The remainder of the record is silent as to any 
incapacitating episodes.  As such, the Board finds that 
entitlement to a disability rating in excess of 10 percent 
disabling is not warranted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported pain and limitation of 
motion.  The Board is of the opinion that the Rating Schedule 
measures and contemplates these aspects of his disability, so 
that extraschedular consideration is not warranted.




ORDER

Entitlement to service connection on a direct basis is 
warranted.  Entitlement to an initial disability rating of 10 
percent, but nor more, for degenerative joint disease of the 
lumbosacral spine with lumbar disc disease and radiculopathy 
on left leg is warranted.  To that extent, the appeal is 
granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


